OPINION
By STEVENS, J.
We have carefully examined all of the evidence presented, paying particular attention to the several exhibits, and have unanimously concluded that plaintiff’s money was placed in said institution as a savings deposit, that being the same conclusion as was reached by the trial court.
We are of the opinion, however, that the evidence shows plaintiff’s account to have been credited with interest in an amount equal-to the dividends she would have received had she been a stockholder, and that such credits are in excess of the amount to which plaintiff would have been entitled had only interest .upon her deposit been computed, but that plaintiff had.no knowledge of the discrepancy in the amounts of said credits.
We accordingly order that, in computing the amount of plaintiff’s claim, interest'at the rate paid by said savings and loan company be computed upon plaintiff’s deposits, and the credits in the column marked “interest” be reduced accordingly.
For the amount of - said deposits, plus interest, computed as above directed, plaintiff’s claim is ordered allowed as a savings deposit account.
A decree may be drawn accordingly.
FUNK, PJ, and WASHBURN, J, concur in judgment.